Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 5, directed to a resin composition, non-elected without traverse. Accordingly, claim 5 has been cancelled, as follows:
 Claim 5 has been CANCELLED.
Examiner’s Reasons for Allowance
Claims 1-4 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical fiber comprising: a glass fiber; a coating resin layer; wherein the coating resin layer includes a cured material of an ultraviolet ray curable resin composition having a dissolved oxygen concentration of greater than or equal to 8.5 mg/L; in combination with the other recited limitations in the claim. 
Claims 2-4 are allowable as dependent upon claim 1.
Prior art reference Chien et al. (6,316,516; “Chien”) is the closest prior art of record in this application. However, Chien does not disclose the dissolved oxygen concentration limitations recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883